IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,294-01




EX PARTE DONNA G. KLOHN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1125306-A IN THE 185TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of attempting to
obtain a controlled substance by prescription fraud and was sentenced to two years’ imprisonment. 
She did not appeal her conviction.
            Applicant contends, among other things, that there is no evidence that Naproxen is a
controlled substance.  The trial court made findings of fact and conclusions of law and recommended
that we grant relief.  We agree.  Relief is granted.  The judgment in cause number1125306 in the
185th District Court of Harris County is set aside, and Applicant is remanded to the custody of the
Sheriff of Harris County to answer the charges as set out in the information.  The trial court shall
issue any necessary bench warrant within 10 days after the mandate of this Court issues.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: May 21, 2014
Do not publish